UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

cae ane

Republic of Turkey,

Plaintiff,
17-cv-3086 (AJN)

—y—

ORDER

Christie’s Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:
On September 30, 2019, the Court issued an Opinion and Order in the above-captioned

matter and placed it under temporary seal to permit the parties the opportunity to propose any
redactions. See Dkt. No. 268. The parties have since advised the Court that they do not intend to
propose any such redactions. See Dkt. No. 277. Accordingly, the Court orders Sealed Records

to unseal Dkt. No. 267.

SO ORDERED,

Dated: December ‘ , 2019

New York, New York ALISON J N
United States District Judge

  

 

|
et
|
i
cod

DEC 0 2.2019.

 
